Citation Nr: 0721749	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   
 
2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1941 to June 1944.  
The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision 
that denied service connection for the cause of the veteran's 
death and denied entitlement to DEA under 38 U.S.C.A. Chapter 
35.  The appellant provided testimony at a personal hearing 
at the RO in October 2006.  A June 2007 motion to advance the 
case on the Board's docket was granted by the Board in July 
2007.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.  

2.  The veteran died in May 2004.  The death certificate 
lists the immediate cause of death as respiratory failure due 
to or as a consequence of congestive heart failure due to or 
as a consequence of end-stage renal disease with chronic 
renal failure due to or as a consequence of arteriosclerotic 
cardiovascular disease.  These disorders began many years 
after service and were not caused by any incident of service.  

3.  During the veteran's lifetime, service connection was 
established for residuals of third degree burn scars of the 
right leg from the knee to ankle with skin grafts (rated 30 
percent); residuals of third and second degree burn scars of 
the left leg from the knee to the lower calf with skin grafts 
(rated 30 percent); residuals of second degree burns of the 
right arm from the axillary level to the wrist (rated 10 
percent); residuals of first degree burn scars and donor 
graft scars with keloid formation of the chest, abdomen, 
thighs, and buttocks (rated 10 percent); and superficial 
scars of the right hand (rated 0 percent).  The combined 
rating was 60 percent.  The established service-connected 
disorders did not play a role in his death.  

4.  The veteran was not in receipt of a permanent and total 
service-connected rating at the time of this death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2006).  

2.  The criteria for DEA under 38 U.S.CA. Chapter 35 have not 
been met.  38 U.S.C.A. § 3501 (West 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim for service connection for the cause 
of the veteran's death and Dependency and Indemnity 
Compensation, as well as what information and evidence must 
be submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence she has that 
pertains to the claim.  A May 2007 letter advised the 
appellant of how disability evaluations and effective dates 
are assigned, and the type evidence which impacts those 
determinations.  

The Board notes that the appellant did not receive specific 
notice with regard to the claim for DEA under 38 U.S.C.A. 
Chapter 35.  However, eligibility to DEA, in pertinent part, 
is derived from a veteran who was discharged under other than 
dishonorable conditions and had a permanent and total 
disability in existence at 
the time of death, or died as a result of a service-connected 
disability.  38 U.S.C.A. § 3501.  As the appellant's claim 
for service connection for the cause of the veteran's death 
is denied in the instant decision, and he was not in receipt 
of a permanent and total disability rating at the time of 
death, there is no prejudice to the appellant by the lack of 
VCAA notice on this issue.  See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (that failure to comply with the VCAA is 
not prejudicial to the claimant if, based on the facts 
alleged, no entitlement exists); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, VA examination reports, a VA physician 
opinion, a private physician opinion, and a hearing 
transcript.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process, by providing a private 
physician opinion and by present hearing testimony.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the claims file, 
which includes: the appellant's contentions and testimony; 
service medical records; post-service private treatment 
records; VA examination reports; a VA physician opinion; and 
a private physician opinion.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the claimant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection will be presumed for certain chronic diseases, 
including organic heart disease and arteriosclerosis, if 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran's service medical records show no complaints of 
or treatment for respiratory problems, heart problems, or 
renal problems.  The service medical records do indicate that 
the veteran was treated for extensive burns of the right 
hand, forearm, and arm; both lower extremities and buttocks; 
the abdomen and chest; and the back in both the thoracic and 
lumbosacral regions that were caused by a gasoline explosion 
in April 1943.  He underwent multiple skin grafts for his 
burns.  

An October 1944 VA general medical examination report noted 
that the veteran's cardiovascular system and respiratory 
system were normal.  As to the veteran's genitourinary 
system, it was noted that he had scarring of the glans penis 
as a result of burns.  The diagnosis was extensive scarring 
to the right arm, back, abdomen, both legs, thighs, and 
buttocks.  An October 1944 VA surgical examination report 
related the same diagnosis.  

VA orthopedic, gastrointestinal, psychiatric, orthopedic, and 
eyes, ears, nose, and throat examinations dated in May 1947 
did not refer to any heart, respiratory, or renal problems.  
A May 1947 X-ray as to the veteran's chest and heart was 
noted to be negative.  

Subsequent post-service private treatment records show 
treatment for multiple disorders including heart problems; 
vascular problems; respiratory problems; renal problems; and 
diabetes mellitus.  There were also references to the 
veteran's burn residuals.  

A September 1961 private report from Herbert J. Thomas 
Memorial Hospital noted that the veteran was admitted for a 
laceration of the right leg.  The veteran reported that a 
week earlier while painting at his work, he had injured his 
right leg and suffered a laceration over an old skin graft 
exposing the tibia.  It was noted that he had a past history 
of first, second, and third degree burns with skin grafts in 
1942.  The impression was laceration of the right lower leg 
on an old skin graft exposing the tibia and infected.  A 
December 1963 report indicated discharge diagnoses including 
renal calculae, right.  

A June 1972 discharge summary from Herbert J. Thomas Memorial 
Hospital indicated that the veteran had been brought to the 
emergency room with chest pain, fever, and chills and that he 
was admitted with pneumonia.  The diagnosis was 
bronchopneumonia.  An April 1977 emergency room report from 
that facility noted diagnoses including pneumonia, 
hypertension, and a possible urinary tract infection.  An 
April 1977 consultation report indicated an impression of 
probably primary parenchymal renal disease.  The April 1977 
discharge summary from that facility noted that the veteran 
had chief complaints of fever on and off for one week with a 
productive cough, some chills, and shortness of breath.  The 
final diagnosis was left lower lobe pneumonia.  An April 1978 
history sheet noted that the veteran had a past history of no 
major injuries or illnesses.  It was reported that he had 
been burned with gasoline and had undergone skin grafts.  At 
that time, the veteran's lungs were noted to be clear to 
percussion and auscultation and that there were a few basilar 
wheezes that could be heard.  The report stated that the 
veteran's heart had a normal rate and rhythm.  The impression 
referred to chronic cholecystitis with cholelithiasis.  A 
September 1983 discharge summary related discharge diagnoses 
of urticaria, etiology undetermined; diabetes mellitus; 
hypertensive cardiovascular disease; bilateral renal calculi; 
osteoarthritis; history of gout; and extensive old burns.  

A November 2002 emergency room report from Thomas Memorial 
Hospital noted that the veteran had a past medical history of 
iron deficiency anemia; chronic obstructive pulmonary 
disease; hypertension; atherosclerotic heart disease; 
pacemaker placement; congestive heart failure; and non-
insulin dependent diabetes mellitus.  It was reported that he 
had a past surgical history of a cholecystectomy, pacemaker 
placement, and skin grafts secondary to burns.  The final 
discharge diagnosis referred to nasal disorders.  

An October 2003 report from Cardiac Consultants, PLLC, noted 
that the veteran recently underwent coronary artery bypass 
surgery.  The assessment was severe three vessel coronary 
artery disease, status post coronary artery bypass surgery; 
congestive heart failure, compensating; paroxysmal atrial 
fibrillation; sick sinus rhythm, status post dual chamber 
pacemaker placement; and chronic renal insufficiency.  A 
March 2004 consultation report from Putnam General Hospital 
noted that the veteran was seen for a consultation about 
pleural effusion.  It was reported that he had a past medical 
history that included multiple problems, including heart 
problems and a history of chronic renal failure, on dialysis.  
As to an impression, it was noted that the veteran's left-
sided pleural effusion was most likely a combination of his 
congestive heart failure with a very poor ejection faction, 
as well as his renal failure.  

The May 2004 final discharge summary from Thomas Memorial 
Hospital indicated that the veteran presented to the 
emergency room in respiratory distress.  It was noted that 
veteran was recently discharged from Putnam General Hospital 
where he was found to have chronic renal insufficiency 
secondary to membranous nephropathy and diabetic nephropathy 
and congestive heart failure with an ejection fraction of 
approximately 30 percent.  The discharge summary indicated 
that the veteran's hospital course was remarkable in the 
sense that he never improved, even with state-of-the-art 
therapy.  It was reported that he was dialyzed and that he 
was seen by nephrology.  It was also noted that because he 
was hypotensive, he was started on pressors.  The discharge 
summary indicated that the veteran underwent respiratory 
distress that required intubation and ventilator placement.  
It was further noted that he was also seen by pulmonary and 
cardiology and that throughout his hospital stay he continued 
to worsen.  The discharge summary indicated that on the date 
of expiration, the veteran coded and even though 
resuscitation was attempted, it was to no avail.  The final 
diagnoses were exacerbation of congestive heart failure; end-
stage renal disease with dialysis; probable myocardial 
ischemia; and anemia.  

The veteran died in May 2004.  The death certificate listed 
the immediate cause of death as respiratory failure due to or 
as a consequence of congestive heart failure due to or as a 
consequence of end-stage renal disease with chronic renal 
failure due to or as a consequence of arteriosclerotic 
cardiovascular disease.  

At the time of his death, the veteran was service connection 
for residuals of third degree burn scars of the right leg 
from the knee to ankle with skin grafts (rated 30 percent); 
residuals of third and second degree burn scars of the left 
leg from the knee to the lower calf with skin grafts (rated 
30 percent); residuals of second degree burns of the right 
arm from the axillary level to the wrist (rated 10 percent); 
residuals of first degree burn scars and donor graft scars 
with keloid formation of the chest, abdomen, thighs, and 
buttocks (rated 10 percent); and superficial scars of the 
right hand (rated 0 percent).  The combined rating was 60 
percent.  

An October 2006 statement from C. Bukovinksy, M.D., indicated 
that he followed the veteran from March 2001 through May 
2004.  Dr. Bukovinsky reported that the veteran sustained 
major injuries in a gasoline fire during World War II.  It 
was noted that the veteran expired in May 2004 due to 
respiratory failure secondary to congestive heart failure and 
renal failure.  Dr. Bukovinsky stated that he was sure the 
veteran's lungs were damaged by smoke inhalation during the 
fire which compromised his pulmonary status.  

A February 2007 opinion from a VA physician indicated that a 
review of the veteran's entire claims file was accomplished 
as well as a review of computer records from a VA facility.  
The physician discussed the veteran's medical records in 
detail including his service medical records.  The physician 
also discussed the October 2006 statement from Dr. 
Bukovinsky.  The physician commented that after reviewing all 
of the records including the letter from Dr. Bukovinsky, it 
was his impression that Dr. Bukovinsky's October 2006 
statement was likely not made with the opportunity to have 
reviewed the veteran's medical records prior to seeing him in 
March 2001, at which time he had poorly controlled diabetes 
mellitus, hypertension, gout, arteriosclerotic heart disease, 
and renal failure.  The physician noted that a review of the 
veteran's records at a VA facility on computer revealed that 
he had a normal upper limit of creatinine in October 1987 of 
1.3 and that he had a normal creatinine of 1.2 in January 
1988 with a slightly elevated urea nitrogen of 23, 1 point 
above normal and that such was repeated in April 1988 with 
his urea nitrogen being normal at 20.  

The physician stated that it was therefore less likely than 
not that the veteran's death was from a pulmonary burn as 
claimed by Dr. Bukovinsky who stated that the veteran's lungs 
were damaged by smoke inhalation during the fire and that 
such compromised his pulmonary status.  The physician 
remarked that the veteran's military records showed no 
evidence of any pulmonary burn at any stage of 
his care, with good documentation both with physical 
examination and with 
chest X-rays showing that he had no evidence of a pulmonary 
burn as stated.  
The physician further stated that the renal insufficiency 
developed after the veteran's military service.  He further 
noted that this was associated with the development of his 
diabetes and his diabetic nephropathy as well as his 
hypertension and hypertensive nephropathy with superimposed 
further worsening 
of his congestive heart failure from his coronary artery 
disease and after his coronary re-vascularization with an 
aortocoronary bypass times three in October 2003.  The 
physician indicated that in addition, the natural history of 
a pulmonary burn was completely contrary to a life expectancy 
after a pulmonary burn of 60 years.  

The appellant essentially contends that the veteran's death 
was caused by his extensive burns, especially of his legs, 
that he incurred in service.  

The Board observes that the October 2006 statement from Dr. 
Bukovinsky indicated that he was sure that the veteran's 
lungs were damaged by smoke inhalation during the fire during 
his period of service which compromised his pulmonary status.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet.App. 229 (1993).  The Board observes that there is no 
indication that Dr. Bukovinsky reviewed the veteran's entire 
claims file in providing his opinion.  Given such 
circumstances, this opinion has little probative value in 
this matter.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); see also Miller v. West, 11 Vet. App. 345, 348 
(1998) (conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).

Conversely, the February 2007 statement from the VA physician 
specifically noted that the veteran's claims file was 
reviewed.  Additionally, the physician discussed the 
veteran's medical history in detail including his service 
medical records and the October 2006 statement from Dr. 
Bukovinsky.  The physician specifically found that it was 
less likely than not that the veteran's death was from a 
pulmonary burn as claimed by Dr. Bukovinsky and that such 
compromised his pulmonary status.  The physician remarked 
that the veteran's military records showed no evidence of any 
pulmonary burn at any stage of his care and that the natural 
history of a pulmonary burn was completely contrary to a left 
expectancy after a pulmonary burn of 60 years.  The physician 
further stated that the renal insufficiency developed after 
the veteran's military service and was associated with the 
development of his diabetes and his diabetic nephropathy as 
well as his hypertension and hypertensive nephropathy with 
superimposed further worsening with his congestive heart 
failure from his coronary artery disease and after his 
coronary re-vascularization with an aortocoronary bypass 
times three in October 2003.  The Board observes that the VA 
physician's opinion was made after a complete review of the 
claims file, provides a rationale for its conclusions, and 
discussed the veteran's medical history including his service 
medical records.  Therefore, the Board finds that the VA 
physician's opinion is the most probative in this matter.  
See Wensch v. Principi, 15 Vet.App. 362 (2001); see also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that 
is based on review of the medical evidence is more probative 
than an opinion that is based on the veteran's reported 
history).

The Board notes that there is no medical evidence of any 
respiratory problems, heart problems, or renal problems 
during the veteran's period of service or for many years 
after service.  The probative medical evidence does not 
suggest that any such disorders were related to any incident 
of service.  

Here, the preponderance of the evidence is against a finding 
that the disorders that resulted in the veteran's death were 
incurred in or aggravated by service, or were proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  The preponderance of the evidence is 
also against a finding that the service-connected disorders, 
specifically burn residuals, played any role in his death.  

The Board has considered the appellant's contentions.  
However, the appellant as a layperson, is not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the credible evidence demonstrates that 
conditions involved in the veteran's death occurred many 
years after service and were not caused by any incident of 
service.  The fatal conditions were not incurred in or 
aggravated by service, and they were not service-connected.  
The service-connected disorders, specifically burn residuals, 
played no role in his death.  A disability incurred in or 
aggravated by service did not cause or contribute to the 
veteran's death, and thus there is no basis for service 
connection for the cause of the veteran's death.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).     



II.  DEA

DEA under Chapter 35 U.S.C.A may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service- connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As noted previously, at the time of the veteran's death, he 
was in receipt of a 60 percent combined evaluation for his 
service-connected conditions.  The veteran was not assigned a 
total and permanent disability rating for service-connected 
disability, as this issue had been denied in a 1977 rating 
decision.    

Additionally, the veteran died almost sixty years after his 
discharge from service and, as noted above, the evidence does 
not show that he died from a service-connected disability.  
Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to DEA under 
38 U.S.C.A Chapter 35, and her claim, therefore, must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35 is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


